ON APPLICATION POR REHEARING.
CORFMAN, C. J.
Counsel for defendant has filed a petition for rehearing. Tbe matters complained of in tbe petition were all given due consideration in our former opinion, and we still think we were right in tbe conclusions arrived at.
Defendant seriously complains of tbe order of tbe district court enjoining him from incumbering, selling or otherwise disposing of any of bis property and in making tbe award for ■'the separate maintenance of the plaintiff a lien thereon.
It seems hardly necessary to thus incumber and enjoin the sale and disposal of all of tbe defendant’s property in order to secure tbe prompt payment of tbe award for 6 separate maintenance of tbe plaintiff. However, the district court will, as is usual, retain jurisdiction of tbe case, and we have no doubt that upon due application and a proper showing made that court will be disposed to qualify its decree at any time and in such manner as tbe circumstances of the parties and conditions may in justice require.
*314We therefore decline to order a modification of tbe decree of the district court as rendered, and order that the defendant’s petition for a rehearing be denied.
FRICK, WEBER, GIDEON, and THURMAN, JJ., concur.